DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 11,227,917 to Chung et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the differing claim language is not critical to the issue of patentability. Below, the pending claim language is compared to the relevant patented claim language. The patented claim language is italicized.
Pending Claim 1 recites a semiconductor device, comprising:
channel layers disposed on a semiconductor substrate;
Patented Claim 1 recites a device, comprising:
a semiconductor substrate;
a stack of semiconductor layers interposed between the source feature and the drain feature;

a gate stack wrapping around each of the channel layers;
a source feature and a drain feature interposed by the gate stack and connecting each of the channel layers; and
a source feature and a drain feature over the semiconductor substrate;
a gate portion between two vertically adjacent layers of the stack of semiconductor layers and between the source feature and the drain feature,

inner spacer of a dielectric material disposed between the drain feature and the gate stack, wherein the source feature directly contacts the gate stack, and wherein the drain feature is separated from the gate stack by inner spacers.
an inner spacer on the first sidewall surface and between the gate portion and the drain feature, the inner spacer being of a dielectric material;
wherein the second sidewall surface is in direct contact with the source feature.

The pending application requires the source feature and drain feature be interposed by the gate stack and connecting each of the channel layers. Such a structure is obvious for a stacked nanostructure device. Stacked nanostructure devices have numerous channels with gate-all-around configurations and include, as a fundamental part of the transistor assembly, a source and drain feature on the ends of the channels. The pending application is essentially a rewording of the patented claim language and is not found to be patentably distinct.
For brevity, the dependent claims are matched with the relevant patented claims without repetition of the claim language. 
Pending Claim 2 is obvious in view of patented Claim 5.
Pending Claim 3 is unpatentable in view of patented Claim 2.
Pending Claim 4 is unpatentable in view of patented Claim 3.
Pending Claim 5 is unpatentable in view of patented Claim 4.
Pending Claim 6 is unpatentable in view of patented Claim 5.
Pending Claim 7 is unpatentable in view of patented Claim 9.
Pending Claim 8 is unpatentable in view of patented Claim 6.
Pending Claim 9 is unpatentable in view of patented Claim 10.

Pending Claim 10 recites a semiconductor device, comprising:
a source feature and a drain feature disposed over a semiconductor substrate;
Patented Claim 1 recites a device, comprising:
a semiconductor substrate;
a source feature and a drain feature over the semiconductor substrate;

channel layers disposed on the semiconductor substrate, each of the channel layers directly contacting the source and drain features; and
a stack of semiconductor layers interposed between the source feature and the drain feature;

a gate stack wrapping around each of the channel layers and disposed between the source and drain features, wherein the gate stack directly contacts the source feature and is separated from the drain features by inner spacers.

a gate portion between two vertically adjacent layers of the stack of semiconductor layers and between the source feature and the drain feature, the gate portion having a first sidewall surface and a second sidewall surface opposing the first sidewall surface;
an inner spacer on the first sidewall surface and between the gate portion and the drain feature, the inner spacer being of a dielectric material;
wherein the second sidewall surface is in direct contact with the source feature.

The pending application and the cited patent vary little in the structural limitations being claimed. The cited patent requires the inner spacer be on a sidewall surface of the gate portion but such language is redundant as the spacer is only found on the sidewall surface of the gate. The pending application requires the channel directly contact the source and drain features but such a limitation would have been obvious. It is the norm, rather than the exception, for a channel layer to directly contact source and drain regions. The pending application is essentially a rewording of the patented claim language and is not found to be patentably distinct.
For brevity, the dependent claims are matched with the relevant patented claims without repetition of the claim language. 
Pending Claim 11 is unpatentable in view of patented Claim 2.
Pending Claim 12 is unpatentable in view of patented Claim 3.
Pending Claim 13 is unpatentable in view of patented Claim 4.
Pending Claim 14 is unpatentable in view of patented Claim 5.

Pending Claim 15 recites a method, comprising:
forming a stack of first semiconductor layers and second semiconductor layers on a substrate;
Patented Claim 11 recites a method, comprising:
receiving a structure, wherein the structure includes:
a semiconductor substrate; 
a stack of first semiconductor layers and second semiconductor layers; and 

removing a first portion of the stack within a source region to form a source trench;
removing a first portion of the stack on source side of the dummy gate structure to form a source trench, thereby exposing first sidewall surfaces of the stack in the source trench;

removing a first segment of the first semiconductor layers through the source trench to form first gaps;
removing a first segment of the first semiconductor layers from the exposed first sidewall surfaces to form first gaps;

epitaxially growing a source feature in the source trench and the first gaps;
epitaxially growing a source feature in the source trench and the first gaps;

removing a second portion of the stack within a drain region to form a drain trench;
removing a second portion of the stack on drain side of the dummy gate structure to form a drain trench, thereby exposing second sidewall surfaces of the stack in the drain trench;

removing a second segment of the first semiconductor layers through the drain trench to form second gaps;
removing a second segment of the first semiconductor layers from the exposed second sidewall surfaces to form second gaps;

forming inner spacers in the second gaps; and
epitaxially growing a drain feature in the drain trench.
forming inner spacers in the second gaps;
epitaxially growing a drain feature in the drain trench…

The cited patent includes limitations for using a dummy gate stack as a mask for etching the first and second semiconductor layers, requires the first and second semiconductor layers have different material compositions and includes a gate replacement process for the gate structure. These elements would have been obvious to one of ordinary skill in the art, before the invention was filed. Using a mask for etching the semiconductor layers would have been an obvious patterning process and any mask would effectively be a dummy gate structure. Forming the first and second semiconductor layers of differing compositions would obvious allow selective etching for both the spacer formation and the gate removal process. Lastly, a gate replacement process would have been obvious for removing the remaining mask and forming a gate-all-around structure for the device. These limitations are not patentably significant. 
For brevity, the dependent claims are matched with the relevant patented claims without repetition of the claim language. 
Pending Claim 16 is unpatentable in view of patented Claim 11.
Pending Claim 17 is unpatentable in view of patented Claim 12.
Pending Claim 18 is unpatentable in view of patented Claim 13.
Pending Claim 19 is unpatentable in view of patented Claim 14.
Pending Claim 20 is unpatentable in view of patented Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818